                                    UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION
                                           3:19-CR-311-MOC

              UNITED STATES OF AMERICA            )
                                                  )
                                                  )
                                                  )
              vs.                                 )        ORDER
                                                  )
              NICK BIANCO MILLER, JR.             )
                                                  )
                                                  )
              ___________________________________ )

                       THIS MATTER is before the Court upon the Government’s Motion to Dismiss

              Count Two (Doc. No. 32) of the Indictment, (Doc. No. 1), without prejudice, to which

              the defendant does not object. For the reasons stated in the motion, the Court finds

              good cause to grant the requested relief.

                       IT IS ORDERED that the Government’s motion, (Doc. No. 32), is GRANTED

              and Count Two of the Indictment, (Doc. No. 1), is DISMISSED without prejudice.

                       IT IS FURTHER ORDERED that the Government’s unopposed motion to

              continue the sentencing is GRANTED. The additional time is necessary to allow a

              revised Presentence Investigation Report that reflects the dismissal of Count Two be

              filed with the Court.




Signed: May 18, 2021
